PER CURIAM.
We reverse the final order dismissing Southeast Mortgage Company’s motion to set aside foreclosure sale and motion to vacate certificate of title, certificate of sale and foreclosure sale, and reschedule foreclosure sale.
Because the court erred in denying Southeast the evidentiary hearing to which it was entitled, we remand for a hearing on the merits of whether the filing of the motions was made within a reasonable time and whether the mistake in bidding made by Southeast’s attorney was excusable neglect pursuant to Rule 1.540(b).
REVERSED AND REMANDED.
ANSTEAD, GUNTHER and GARRETT, JJ., concur.